SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month ofMarch 2010 BAYTEX ENERGY TRUST (Translation of registrant's name into English) 2200, 205 – 5TH AVENUE S.W. CALGARY, ALBERTA, CANADA T2P 2V7 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F o Form 40-F x Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): ¨ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): ¨ Indicate by check mark whether by furnishing the information contained in this Form, the registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes o No x If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- Thedocuments attached as exhibits heretoare incorporated by reference herein. EXHIBIT LIST Exhibit Description InterimConsolidated Financial Statements for the three months and years ended December 31, 2009 and 2008 Management’s Discussion and Analysis for the three months and year ended December 31, 2009 CEO Certification CFO Certification SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. BAYTEX ENERGY TRUST (Registrant) By: Baytex Energy Ltd. Date:March 11, 2010 By: /s/ W. Derek Aylesworth Name: W. Derek Aylesworth ChiefFinancial Officer
